      Case 2:19-cv-00998-NBF-PLD Document 28 Filed 04/29/20 Page 1 of 2


                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA


 ZURICH AMERICAN INSURANCE                     )
 COMPANY, et al.                               )
                                               )
       Plaintiffs,                             )
                                               )   Civil Action No. 19-998
 v.                                            )   Senior Judge Nora Barry Fischer
                                               )   Magistrate Judge Patricia L. Dodge
 CENTURY STEEL ERECTORS CO., L.P.,             )
       Defendant.                              )


                                  MEMORANDUM ORDER

       The above captioned case was initiated by Plaintiffs Zurich American Ins. Co. and

American Guarantee and Liability Ins. Co. on August 13, 2019, and was referred to United States

Magistrate Judge Patricia L. Dodge for pretrial proceedings in accordance with the Magistrate

Judges Act, 28 U.S.C. § 636(b)(1), and the Local Rules of Court. (Docket No. 1). Thereafter, the

parties litigated a Motion to Dismiss filed by Defendant and a Motion for Summary Judgment

filed by Plaintiffs. (Docket Nos. 10; 21). On April 14, 2020, the Magistrate Judge issued a

Report recommending that Defendant’s Motion to Dismiss be denied and Plaintiffs’ Motion for

Summary Judgment be granted and that objections to same were due to be filed by April 28,

2020. (Docket No. 27). To date, no objections have been filed nor have the parties sought an

extension in time in which to do so.

       After de novo review of the pleadings and documents in this case, together with the

Report and Recommendation, the following order is entered:

       AND NOW, this 29th day of April, 2020:

       IT IS ORDERED that the Report and Recommendation [27] dated April 14, 2020 is

ADOPTED as the Opinion of the Court;
       Case 2:19-cv-00998-NBF-PLD Document 28 Filed 04/29/20 Page 2 of 2




       IT IS FURTHER ORDERED that Defendant’s Motion to Dismiss [10] is DENIED and

Plaintiffs’ Motion for Summary Judgment [21] is GRANTED;

       FINALLY, IT IS ORDERED that this matter is referred back to Magistrate Judge Dodge

for further proceedings as to Count II of the Complaint.

                                                     BY THE COURT:

                                                     s/Nora Barry Fischer
                                                     Nora Barry Fischer
                                                     Senior U.S. District Judge




cc/ecf: All counsel of record.




                                                2
